EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Thomas Lee (Reg. No. 66,396) on 8 March 2021.
The application has been amended as follows: 
Please amend the following claims:
16. (currently amended) A curtain wall comprising:
 one or more mullion profiles, one or more transom profiles and one or more panels,
wherein the one or more mullion profiles consist of monolithic profiles, wherein the one or more mullion profiles do not comprise any perforations towards an outside of the curtain wall, wherein the one or more mullion profiles extend vertically,
wherein the one or more transom profiles are attached at right angles to the one or more mullion profiles,
wherein the one or more transom profiles and the one or more mullion profiles define rectangular openings,
wherein the one or more panels are placed in said openings to close the openings, wherein side edges of the one or more panels are fitted in [[a]] rabbets of the mullion profiles and with seals, wherein the rabbets in the mullion profiles have a fixed indivisible width and wherein the one or more panels are secured along an inside of the curtain wall in the mullion profiles by means of first glazing beads that are composed of a rigid material and are provided with a respective said seal and are attached to the mullion profiles by means of first attachment aids,
wherein the first attachment aids and the one or more mullion profiles are configured to snap the first attachment aids onto the mullion profiles,
wherein the first attachment aids and the first glazing beads are configured to snap the first glazing beads onto the first attachment aids in a direction parallel to a plane of a respective panel of the one or more panels.

21. (currently amended) The curtain wall of claim 16, wherein the first attachment aids and the one or more mullion profiles are designed to snap the first attachment aids to the mullion profiles in [[the]] a direction perpendicular to the plane of the respective panel, wherein the first attachment aids and the first glazing beads are designed to snap the first glazing beads onto the first attachment aids in the direction parallel to the plane of the respective panel.

22. (currently amended) The curtain wall of claim 16, wherein the first attachment aids are profiles that extend over only a portion of [[the]] a length of the first glazing beads.

24. (currently amended) The curtain wall of claim 16, wherein the one or more mullion profiles, with a side of the first glazing beads facing away from the respective panel in question.

a length of the second glazing beads and that the second glazing beads are each attached to a respective transom profile of the one or more transom profiles, by at least two second attachment aids that are spaced apart.

30. (currently amended) The curtain wall of claim 16, wherein the transom profiles are Z-profiles with a first vertical leg directing upward and located on [[the]] an inside of the transom profile and a second vertical leg directing downward and located on [[the]] an outside of the transom profile and a horizontal section between the first and second leg.

The following is the Examiner’s statement of reasons for allowance: 
The prior art of record neither teaches nor suggests as a whole, either alone or in combination, a curtain wall having the combination of structural elements set forth in the independent claims, the structural cooperative relationships of elements set forth in the independent claims and the structural configuration having the capability of performing the functions set forth in the independent claims.  In this regard, it is the Examiner’s view, based on a totality of the record, that it would not have been obvious to modify the relevant prior art to arrive at the claimed invention, as any modification of the prior art of record that would arrive at the claimed invention would require improper hindsight.  In this instance, the preponderance of evidence lies on the side of Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Terminal Disclaimer
The terminal disclaimer filed on 4 March 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,914,066 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY MINTZ whose telephone number is (571)270-7327.  The examiner can normally be reached on M-Th 0730 - 1630 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/RODNEY MINTZ/Primary Examiner, Art Unit 3635